Title: From Thomas Jefferson to George Hay, 20 September 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Monticello Sep, 20. 07.
                        
                        Genl. Wilkinson has asked permission to make use, in the statement of Burr’s affair which he is about to
                            publish, of the documents placed in your hands by mr Rodney. to this, consent is freely given with one reservation. some
                            of these papers are expressed to be confidential. others containing censures on particular individuals, are such as I
                            always deem confidential, & therefore cannot communicate, but for regularly official purposes, without a breach of
                            trust. I must therefore ask the exercise of your discretion in selecting all of this character, and of giving to the
                            General the free use of the others. it will be necessary that the whole be returned to the Attorney General by the first
                            week in the next month, as a selection will be made from them to make part of the whole evidence in the case which I shall
                            have printed and communicated to Congress.   I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    